Citation Nr: 0108581	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a body 
rash.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi which determined that new and material evidence 
sufficient to reopen the veteran's claim of service 
connection for a body rash had not been received.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
body rash in a May 1995 rating decision.  The veteran was 
notified in May 1995.

2.  In September 1995 the veteran requested to reopen his 
claim of entitlement to service connection for a body rash.  

3.  In October 1995 the veteran's compensation and pension 
examination was canceled because the notification was 
undelivered.  

4. The RO denied the veteran's request to reopen his claim 
via letter dated October 1995.  The veteran did not respond.

5.  The evidence added to the record since the October 1995 
denial, to include a May 1999 VA examination report, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
themselves or with evidence previously assembled is so 
significant they must be considered in order to decide fairly 
the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the October 1995 RO denial is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for a body rash have 
been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied entitlement to service connection 
for a body rash in a May 1995 rating decision.  The veteran 
was notified in May 1995.  In September 1995 the veteran 
requested to reopen his claim of entitlement to service 
connection for a body rash.  However, the veteran's October 
1995 compensation and pension examination was canceled 
because the notification was undelivered.  The RO denied the 
veteran's request to reopen his claim in via letter dated 
October 1995.  The veteran did not respond.  In April 1999 
the veteran requested to reopen his claim of entitlement to 
service connection for a body rash.  In a June 1999 rating 
decision the RO determined that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a body rash had not been received.

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the October 1995 denial and finds that new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a body rash.  

In the veteran's case, the evidence received into the record 
since the October 1995 denial includes a May 1999 VA 
examination report.  The examiner stated that the veteran's 
medical records were not available for review.  The diagnosis 
was a history of probable allergic rash of unknown etiology, 
no disease or rash detected at the time of the examination.  
This evidence bears directly and substantially upon the 
specific matter under consideration, and was not considered 
by the RO when it made its decision in October 1995.  
Moreover, this evidence it is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
This evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a body rash is 
reopened and to this extent only, granted.


REMAND

An examination should include a review of "the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  
The May 1999 VA examiner stated that the veteran's medical 
records were not available for review.  

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be made 
available to a VA dermatologist for 
review so that the veteran's entire 
medical history can be taken into 
consideration, and the dermatologist is 
asked to specify that the claims folder 
has been reviewed.  All indicated special 
tests are to be performed.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


